At the next Court the sheriff returned the panel and verdict of the Jury, viz. “ We ©f the Jury are mutually *9“ agreed, that the housing and cleared ground now in dis- “ pute betwixt John Abington and William Lowry, doth “ fall within the bounds of the said John Abington’s pa- “ tent; and this is our verdict, to which we are all a agreecL”
The judgment of the Board was, that the said Abington, plaintiff, possess his land according to the Jury’s verdict, and to have costs of suit allowed him from the defendant.